DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites “retransmitting the enhanced audio signal” in line 13 of the claim. It is unclear if this limitation is referring to an initial or first transmission of the enhanced audio signal to the hearing device after processing, or if the enhanced audio signal has been previously transmitted and the limitation refers to an additional transmission. For the purposes of examination, the limitation has been interpreted as an initial transmission of the enhanced audio signal to the hearing device. Appropriate correction or clarification is required.
5.	Claims 2-7 are dependent on claim 1 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reason as recited above.
Claim 8 recites “retransmitting the enhanced audio signal” in line 14 of the claim. It is unclear if this limitation is referring to an initial or first transmission of the enhanced audio signal to the hearing device after processing, or if the enhanced audio signal has been previously transmitted and the limitation refers to an additional transmission. For the purposes of examination, the limitation has been interpreted as an initial transmission of the enhanced audio signal to the hearing device. Appropriate correction or clarification is required.
7.	Claims 9-14 are dependent on claim 8 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reason as recited above.

8.	Claim 11 further recites the limitation “the communication unit” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim has been interpreted as being dependent on claim 9, which provides sufficient antecedent basis for the limitation.

9.	Claim 12 recites the broad limitation “the communications network is configured to have a latency of less than 50 ms,” and further recites “more preferably of less than 30 ms, even more preferably of less than 10 ms, most preferably of 1 - 5 ms” which are narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The claim is therefore indefinite, as it does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 14 further recites “a storage unit” and “a database” in lines 2-3 of the claim. It is unclear if these limitations are meant to be the same or in addition to the storage unit and database recited in parent claim 13. The claim further recites “wherein each user’s optimal hearing profile is taken into account when processing the environmental audio signal” in lines 4-5 of the claim. It is unclear if the processing of the environmental audio signal is done by considering one hearing profile for each user, or if the signal is processed by considering the multitude of optimal hearing profiles. For the purposes of examination, the claim has been interpreted as referring to processing individual environmental audio signals associated with individual users based on the corresponding user’s optimal hearing profile. Appropriate correction or clarification is required. 

11.	Claim 15 recites “an environmental audio signal,” “an environment,” “a user” and “a speaker” in lines 17-18 and 23. It is unclear if these limitations are meant to refer to the environmental audio signal, environment, user and speaker previously recited in lines 4-6 of the claim, or if they are meant to refer to additional elements. For the purposes of examination, the limitations have been interpreted as referring to the same elements previously recited in the claim.
12.	Claim 15 further recites transmitting the environmental audio signal “to a processing unit in a communications network,” the processing unit being arranged “away from the hearing device” and being configured to process the environmental audio signal for enhancement “by suppressing noise and/or amplifying audio data” in lines 9-15 of the claim, and further recites “the hearing device is configured to perform” similar limitations regarding the processing of environmental audio “originating from an environment of a user” to enhance the environmental signal “by suppressing noise and/or amplifying audio data” in lines 15-21 of the claim. The claim is therefore unclear, as it appears to recite contradicting processing limitations, i.e. the enhancement processing of the environmental signal being performed away from the hearing device, and further being performed by the hearing device. For the purposes of examination, the claim has been interpreted as referring to the enhancement processing being performed by a processing unit away from the device, as supported by Applicant’s specification. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claim(s) 1-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub No 2015/0281853 A1 to Eisner et al. (“Eisner”).
As to claim 1, Eisner discloses a method for enhancing an audio signal of a hearing device (see pg. 1, ¶ 0007; pg. 3, ¶ 0037), comprising the steps of: using a microphone of the hearing device to receive an environmental audio signal originating from an environment of a user listening to the hearing device (see pg. 3, ¶ 0028, ¶ 0037 - ¶ 0039; pg. 5, ¶ 0053; pg. 24, ¶ 0461 - ¶ 0462), processing the environmental audio signal by means of a processing unit to enhance the environmental audio signal by suppressing noise and/or amplifying audio data (see pg. 5, ¶ 0053, ¶ 0056; pg. 12, ¶ 0236), outputting the enhanced audio signal to the user listening to the hearing device by means of a speaker (see pg. 3, ¶ 0039; pg. 5, ¶ 0053; pg. 12, ¶ 0232), characterized in that the processing unit is arranged in a communications network, away from the hearing device (see figures 1-2; pg. 5, ¶ 0049 - ¶ 0053), wherein the processing unit is configured for receiving the environmental audio signal from the microphone of the hearing device and retransmitting the enhanced audio signal to the speaker of the hearing device via the communications network (see pg. 5, ¶ 0053; pg. 24, ¶ 0458 - ¶ 0462).  
As to claim 2, Eisner further discloses wherein the communications network is configured to have a latency of less than 50 ms (see pg. 2, ¶ 0012; pg. 5, ¶ 0054).  
As to claim 3, Eisner further discloses wherein the communications network is configured to have a latency of less than 30 ms (see pg. 2, ¶ 0012; pg. 5, ¶ 0054).  
As to claim 4, Eisner further discloses wherein the communications network is configured to have a latency of less than 10 ms (see pg. 2, ¶ 0012; pg. 5, ¶ 0055).  
As to claim 5, Eisner further discloses wherein the communications network is configured to have a latency of 1 - 5 ms (see pg. 2, ¶ 0012; pg. 5, ¶ 0055).  
As to claim 6, Eisner further discloses wherein the hearing device is connected to a communications unit with a transmitter for wirelessly transmitting the environmental audio signal from the microphone of the hearing device to the processing unit in the communications network and a receiver for wirelessly receiving the enhanced audio signal from the processing unit in the communications network (wireless communication components, see figure 2; pg. 2, ¶ 0010; pgs. 3-4, ¶ 0039 - ¶ 0040; pg. 5, ¶ 0053; pg. 24, ¶ 0458).  
As to claim 7, Eisner further discloses wherein the communications network comprises a further processing unit to further process the enhanced audio signal to match an optimal hearing profile of the user (see figure 8; pg. 3, ¶ 0032; pg. 4, ¶ 0045; pg. 7, ¶ 0111; pg. 11, ¶ 0202 - ¶ 0206; pg. 22, ¶ 0422).  
As to claim 8, Eisner discloses a system for enhancing an audio signal of a hearing device (see pg. 1, ¶ 0007; pg. 3, ¶ 0037), comprising: a microphone comprised by the hearing device to receive an environmental audio signal originating from an environment of a user listening to the hearing device (see pg. 3, ¶ 0028, ¶ 0037 - ¶ 0039; pg. 5, ¶ 0053; pg. 24, ¶ 0461 - ¶ 0462), a processing unit for processing the environmental audio signal by means of enhancing the environmental audio signal by suppressing noise and/or amplifying audio data (see figure 3; pg. 5, ¶ 0053, ¶ 0056; pg. 12, ¶ 0236), a speaker configured for outputting the enhanced audio signal to the user listening to the hearing device (see pg. 3, ¶ 0039; pg. 5, ¶ 0053; pg. 12, ¶ 0232), characterized in that the processing unit is arranged in a communications network, away from the hearing device (see figures 1-2; pg. 5, ¶ 0049 - ¶ 0053), wherein the processing unit is configured for receiving the environmental audio signal from the microphone of the hearing device and retransmitting the enhanced audio signal to the speaker of the hearing device via the communications network (see pg. 5, ¶ 0053; pg. 24, ¶ 0458 - ¶ 0462).  
As to claim 9, Eisner further discloses wherein the hearing device is connected to a communications unit with a transmitter for wirelessly transmitting the environmental audio signal from the microphone of the hearing device to the processing unit in the communications network and a receiver for wirelessly receiving the enhanced audio signal from the processing unit in the communications network (wireless communication components, see figure 2; pg. 2, ¶ 0010; pgs. 3-4, ¶ 0039 - ¶ 0040; pg. 5, ¶ 0053; pg. 24, ¶ 0458).  
As to claim 11, Eisner further discloses wherein the hearing device comprises the communication unit (wirelessly linked earpiece, see pg. 5, ¶ 0053; pg. 24, ¶ 0458).  
As to claim 12, Eisner further discloses wherein the communications network is configured to have a latency of less than 50 ms, more preferably of less than 30 ms, even more preferably of less than 10 ms, most preferably of 1 - 5 ms (see pg. 2, ¶ 0012; pg. 5, ¶ 0054 - ¶ 0055).  
As to claim 13, Eisner further discloses wherein the processing unit is in communication with a storage unit comprising a database containing an optimal hearing profile associated with the user (see figures 2 and 8; pg. 4, ¶ 0045; pg. 7, ¶ 0111; pg. 11, ¶ 0202 - ¶ 0206; pg. 22, ¶ 0422).  
As to claim 14, Eisner further discloses wherein the processing unit is in communication with a storage unit comprising a database containing a multitude of optimal hearing profiles associated with a respective multitude of users, wherein each user's optimal hearing profile is taken into account when processing the environmental audio signal into the enhanced audio signal (multi-user services, see figures 2 and 8; pg. 4, ¶ 0045; pg. 5, ¶ 0051 - ¶ 0052; pg. 7, ¶ 0111; pg. 11, ¶ 0202 - ¶ 0206; pg. 22, ¶ 0422).  
As to claim 15, Eisner discloses a hearing device, comprising: a microphone to receive an environmental audio signal originating from an environment of a user listening to the hearing device (see pg. 3, ¶ 0028, ¶ 0037 - ¶ 0039; pg. 5, ¶ 0053; pg. 24, ¶ 0461 - ¶ 0462), a speaker configured for outputting an enhanced audio signal to the user listening to the hearing device (see pg. 3, ¶ 0039; pg. 5, ¶ 0053; pg. 12, ¶ 0232), a communications unit with a transmitter for wirelessly transmitting the environmental audio signal from the microphone of the hearing device to a processing unit in a communications network and a receiver for wirelessly receiving the enhanced audio signal from the processing unit in the communications network (wireless communication components, see figures 2-3; pg. 2, ¶ 0010; pgs. 3-4, ¶ 0039 - ¶ 0040; pg. 5, ¶ 0053; pg. 24, ¶ 0458), wherein the processing unit is arranged in the communications network, away from the hearing device (see figures 1-2; pg. 5, ¶ 0049 - ¶ 0053), wherein the processing unit is configured for processing the environmental audio signal to enhance the environmental audio signal by suppressing noise and/or amplifying audio data (see pg. 5, ¶ 0053, ¶ 0056; pg. 12, ¶ 0236), wherein the hearing device is configured to perform the following steps: using the microphone of the hearing device to receive an environmental audio signal originating from an environment of a user listening to the hearing device (see pg. 3, ¶ 0037 - ¶ 0039; pg. 5, ¶ 0053; pg. 24, ¶ 0461 - ¶ 0462), processing the environmental audio to enhance the environmental audio signal by suppressing noise and/or amplifying audio data, outputting the enhanced audio signal to the user listening to the hearing device by means of a speaker (see figure 3; pg. 3, ¶ 0039; pg. 5, ¶ 0053; pg. 12, ¶ 0232).   

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisner.
As to claim 10, Eisner discloses the system according to claim 9.
Eisner does not expressly disclose wherein the receiver and the transmitter of the communication unit are configured as a transceiver. However it does disclose the system comprising wireless communication components for establishing wireless links and transmitting and receiving audio signals between devices (see figures 2-3; pg. 2, ¶ 0010; pgs. 3-4, ¶ 0039 - ¶ 0040; pg. 5, ¶ 0053; pg. 24, ¶ 0458). Examiner takes official notice that configuring receiver and transmitter components as a transceiver is well-known in the art of wireless communications. Such a configuration would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, the motivation being to provide the receiving and transmitting communication elements in a single component capable of providing both functions, which can reduce manufacturing costs as well as the number of wireless communication components needed in the devices.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652  




/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652